* Corpus Juris-Cyc. References: Divorce, 19CJ, p. 259, n. 86 New.
                     ON SUGGESTION OF ERROR.
This cause was affirmed on a former day without opinion, and suggestion of error has been filed, challenging the correctness of that decision, and praying for a written opinion.
This case deals with one of those unfortunate phases of life which tend to show that all marriages are not made in heaven, even though they may be blessed by the priest or minister performing the ceremony.
The appellant filed a bill for divorce against her husband, the appellee, and her bill and proof tended to show that her husband was not the prince charming that husbands are painted in maiden fancy; that soon after the marriage the husband began to develop caveman tendencies, maltreating his wife, and spending his time in riotous living. Among other vices claimed by the wife to be possessed by her husband, was a fondness for the society of wild women, upon whom he wasted his earnings; that finally, while in a violent rage, he drove her from his home in the middle of the night and while a severe storm was raging. Wherefore she prayed for a divorce with alimony. The husband, answering, denied the allegations of the bill, setting up in a cross-bill that his wife was not the harmonious blending of angel and animal that makes ideal wives, but that she was petulant, violent, and disagreeable, and that she abused him in various ways; that the pet name visited upon him by his wife was a well-known epithet, placing his near ancestors in the canine family; that she would take violent fits of anger, at which times she would make his home an unpleasant place to live in; that she would refuse to *Page 875 
keep house and do his cooking, and that he had to procure his meals from a restaurant much of the time, which he was unable to do on the wages he commanded; that, instead of his home being a bower of bliss, purple with the halo of romance, it was anything but a pleasure resort. He, however, professed a willingness to forgive his wife, take her back into his home, and support her, on condition that she would treat him with consideration and kindness, and make the home what it should be. He denied all the charges made by the appellant against him.
The chancellor heard the evidence, and, inasmuch as the wife refused the proposition of reconciliation, denied the wife a divorce, but granted a divorce to the husband. The chancellor had the witnesses before him, and had the advantage of judging from their personal appearance and other things that may be considered as the atmosphere of the case, and we do not feel that we are warranted by the record to reverse his findings.
A wife is generally not entitled to alimony, where divorce is granted to her husband under circumstances showing that the separation was brought about by her acts and conduct. A husband is entitled to have his wife receive her support in his home while discharging the duties and obligations imposed upon her by the marriage contract; without fault on the part of the husband, she is not entitled to receive support elsewhere. Consequently, the suggestion of error must be overruled.
Overruled. *Page 876